Citation Nr: 0701627	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  01-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to March 17, 2004.

2.  Entitlement to an increased rating for residuals of a 
left calf shell fragment wound, currently evaluated as 20 
percent disabling.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1972.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a February 2000 rating action in which 
the RO denied a rating in excess of 10 percent for a left 
calf shell fragment wound, but granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
February 4, 1999 (the date of the claim).  The veteran filed 
a Notice of Disagreement (NOD) with the denial of a rating in 
excess of 10 percent for a left calf fragment wound in March 
2000, and filed a NOD with the denial an initial rating in 
excess of 30 percent for PTSD in July 2000.  Because the PTSD 
claim involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By rating action of November 2000, the RO increased the 
rating, from 10 percent to 20 percent, for the residuals of 
the left calf wound; the matter of a rating in excess of 20 
percent remains for appellate consideration.  Inasmuch as a 
higher rating is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO 
issued a Statement of the Case (SOC) later in November 2000, 
and the veteran filed a Substantive Appeal (via a VA Form 21-
4138, Statement in Support of Claim) in January 2001.

In September 2002, the Board determined that further 
evidentiary development of the claims was warranted and 
undertook such development pursuant to the provisions of 38 
C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The Board notified the veteran of that development by letter 
of January 2003.   However, inasmuch as the provisions of 38 
C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)), the Board remanded these matters to the RO in August 
2003.

By rating action of July 2004, the RO granted a 100 percent 
schedular rating for PTSD, effective March 17, 2004; this 
represents a full grant of the benefit sought on appeal with 
respect to this issue since March 17, 2004.  However, the 
matter of an initial rating in excess of 30 percent for PTSD 
from the period from the February 4, 1999 effective date of 
the grant of service connection through March 16, 2004 
remains for appellate consideration.  

The Board remanded the claims for additional development in 
January 2005.  After completing the requested action, the 
Appeals Management Center (AMC) continued the denials of both 
claims, as reflected in an April 2006 SSOC, and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  For the period from February 4, 1999 through March 16, 
2004, the veteran's PTSD was manifested primarily by anxiety, 
depression, and chronic sleep impairment; he was generally 
functioning satisfactorily with routine behavior, self care, 
and normal conversation.

3.  The left calf shell fragment wound constituted a 
moderately severe, rather than a severe, Muscle Group XI 
injury; range of motion and other functions of the knee, 
ankle, and hip at or near normal, and there is no evidence of 
ragged, depressed, and adherent scars, loss of deep fascia or 
muscle substance, severe impairment of function, X-ray 
evidence of minute multiple scattered foreign bodies, 
adhesion of the scar, diminished muscle excitability, or 
atrophy.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD for the 
period in excess of 30 percent for the period from February 
4, 1999 though March 16, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left calf shell fragment wound (Muscle Group 
XI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 
4.20, 4.56, 4.73, DC 5311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on each 
claim on appeal has been accomplished.

In March 2004 and February 2005,  the RO sent the veteran 
notice letters informing him that to support a claim 
entitlement to a higher rating for his service-connected 
disabilities, the evidence had to show that these 
disabilities had worsened.  The same letters listed the 
evidence received, discussed VA's responsibility to obtain 
evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  After these 
letters, the veteran was afforded an opportunity to respond 
before the AMC readjudicated the claims (as reflected in the 
July 2004 and April 2006 SSOCs).  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support each increased rating claim, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that RO letters in March 2000 and March 
2001, along with  RO letters, along with the March 2004 and 
February 2005 AMC letters, collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  The 
March 2001 letter informed the veteran of the newly-enacted 
VCAA, while the March 2004 and February 2005 letters advised 
that VA is responsible for obtaining medical records, 
employment records, or records from other Federal agencies 
and to make reasonable efforts to obtain relevant records not 
held by a Federal agency.  In the March 2004 letter, the AMC 
wrote, in bold print on page 2, "Please provide us with any 
additional evidence or information you may have pertaining to 
your claim."  On page 2 of the February 2005 letter, the AMC 
wrote, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."
  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents substantially meeting the VCAA's notice 
requirements were provided to the veteran after the rating 
action on appeal.  However, such delay makes sense, inasmuch 
as the VCAA was not enacted until November 2000, 
approximately nine months after the February 2000 rating 
decision.  Moreover, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 492 (2006); Pelegrini, 18 Vet. 
App. at 122-124.

As indicated above, VA gave the veteran notice of what was 
required to substantiate his claim, and the veteran was 
afforded an opportunity to submit information and/or evidence 
pertinent to his claim via the March 2000 and March 2001 
letters.  Following the issuance of the March 2004 and 
February 2005 letters-which further completed VA's notice 
requirements-the veteran was afforded opportunities to 
present information and/or evidence pertinent to the appeal 
prior to the AMC's readjudication of the claims (as reflected 
in the July 2004 SSOC and rating decision and the April 2006 
SSOC).  Neither in response to the documents cited above, nor 
at any other point during the pendency of this appeal, has 
the veteran informed the RO or the AMC of the existence of 
any evidence-in addition to that noted below-that needs to 
be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider the doctrine of harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided, along with additional information regarding 
disability ratings, in an attachment to the April 2006 SSOC.  
The Board points out that any error in the timing or form of 
the notice is not prejudicial to the veteran.  As indicated 
below, because the Board herein denies both claims for higher 
rating, no disability ratings or effective date is, or is to 
be, assigned; hence, there is no possibility of prejudice 
under Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either claim on 
appeal.  The RO/AMC obtained the veteran's medical records 
from those VA and private medical providers that the veteran 
identified as having relevant records, including the records 
of the Brooklyn VA Medical Center (VAMC) identified in the 
Board's January 2005 remand.  The veteran was afforded VA 
medical examinations in connection with the claims, and 
reports of those examinations are of record.  In addition, 
the Board instructed the AMC to obtain a clarifying addendum 
from a VA physician regarding the severity of the veteran's 
left calf muscle injury, and the AMC did so in February 2006.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
in addition to that identified above, that needs to be 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with either claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.



A.  PTSD

The RO assigned the veteran's initial 30 percent rating for 
PTSD under the Diagnostic Code (DC) 9411.  However, 
psychiatric disabilities other than eating disorder are rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
during the period in question,  the veteran's symptoms more 
nearly approximated the criteria for the initial 30 percent 
rating assigned.  

On April 1999 VA psychiatric examination, the veteran's 
complaints included avoidance of social situations, a recent 
increase in psychiatric symptoms, recurrent distressing 
dreams, thought avoidance, activity avoidance, and increased 
arousal and irritability in social situations.  While the 
examiner noted symptoms of occasional depression, more 
frequent anxiety and chronic sleep disturbance, he found no 
impairment of thought process or communication, inappropriate 
behavior, suicidal or homicidal thoughts, memory loss or 
impairment, panic attacks, or impaired impulse control, with 
the veteran's ability to maintain personal hygiene intact, 
normal speech rate and flow, and orientation to time and 
place.  Occasional auditory hallucinations were noted with no 
evidence of delusions.

The above-described symptoms are similar to those included 
among the criteria for the 30 percent raring, in that the 
veteran was anxious and depressed with chronic sleep 
impairment, but was generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation.  
Moreover, he did not have the abnormal speech, frequent panic 
attacks, judgment and memory impairment or other, more severe 
symptoms as among the criteria for the 50, 70, or 100 percent 
rating.  The occasional auditory hallucinations noted by the 
examiner clearly are not the persistent delusions or 
hallucinations required for the 100 percent rating.  

The Board further notes that the Global Assessment of 
Functioning (GAF) score of 55 assigned by April 1999 examiner  
provides no basis for assignment of any higher initial 
rating.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a). Pursuant to the DSM-IV, 
GAF scores between 51 and 60 are reflective of only moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  This is consistent with 
the 30 percent rating assigned prior to March 17, 2004.

Additionally, the Board notes that the VA outpatient 
treatment (VAOPT) records that post-date the April 1999 
examination do not show any significant worsening warranting 
a higher rating for PTSD at any time prior to March 17, 2004.  

A May 2002 VA Mental Health clinic note indicates increased 
insomnia over the previous six to nine months, that the 
veteran was easily startled and annoyed, was more irritable 
and wondered if people were laughing at him, and troublesome 
flashbacks.  The report of a June 2002 mental health 
psychosocial assessment similarly notes sleep disturbance due 
to nightmares over the past nine months, irritability and 
angry outbursts, reported a good marriage which had lasted 25 
years, and a good relationship with all of his children, the 
veteran noted he had been somewhat socially isolative all of 
his life.  The assessment at that time was that the veteran 
demonstrated good insight into the etiology of his recent 
exacerbation, particular the events of September 11, had been 
hearing his name and a medic being called as if he was in 
Vietnam, and wanted to regain control over himself.  A July 
2002 psychiatry VAOPT note indicates that the veteran was 
more relaxed but sleep remained restless and fragmented, and 
the veteran remained isolated in his house and a touch 
paranoid.  An April 2003 psychiatry VAOPT note indicates that 
the veteran stated that everything was all right, the only 
problem he was having was nightmares, and he generally looked 
well and was doing well on medication.  A June 2003 
psychiatry VAOPT note reflects that the veteran was generally 
doing well with no specific complaints.  A November 2003 
psychiatry VAOPT note stated that the veteran was generally 
doing well, continuing on medication without problems, 
sleeping well with nightmares that did not seem to be unduly 
troubling and fewer voices.  The veteran also indicated at 
that time that he had no side effects from the medication and 
felt they were beneficial.  Thus, although the veteran had 
some exacerbation of his symptoms after the events of 
September 11, 2001, these symptoms did not include the 
flattened affect, abnormal speech, frequent panic attacks, 
memory and judgment impairment or other symptoms in the 50 
and higher criteria, and he continued to be generally 
functioning satisfactorily with the occupational and social 
impairment of the type indicated in the 30 percent criteria.

For all the foregoing reasons, the Board concludes that no 
impairment greater than that contemplated by the initial 30 
percent rating assigned for the veteran's PTSD is shown at 
any point during the period from February 4, 1999 through 
March 16, 2004. As such, there is no basis for assignment of 
staged rating for PTSD, pursuant to Fenderson, during the 
period in question, and the claim for a higher initial rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 53-56 (1990).

B.  Residuals of a Left Calf Shell Fragment Wound

An August 1970 service medical record reflects that the 
veteran sustained a booby trap wound in Vietnam which 
resulted in a fragment in the left popliteal space in an area 
of the shin, with no nerve or artery involvement.  The 
veteran's left calf shell fragment wound has thus been rated 
under 38 C.F.R. § 4.73, DC 5311, applicable to Muscle Group 
XI, which includes the muscles of the calf.  38 C.F.R. 
§ 4.56(d) explains that under DCs 5301 through 5323, 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  In the case 
of DC 5311, a moderately severe disability is rated 20 
percent disabling while a severe disability is rated 30 
percent disabling.

The veteran's current rating is 20 percent, so the question 
is whether his muscle injury is moderately severe or severe.  
38 C.F.R. § 4.56(d)(3) and (4) define moderately severe and 
severe muscle injuries.  

A moderately severe disability of the muscles is a through- 
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring. Another indication would be having 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound. Consistent with this level of disability is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements. At this level of disability, 
objective findings indicate a track of missile through one or 
more muscle groups and, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side. 38 C.F.R. § 4.56(d)(3) (2006).  

A severe muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form. Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group. 38 C.F.R. § 4.56(d) 
(2006).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c) (2006).

Considering the claim in light of the above-noted criteria, 
the Board finds that the preponderance of the evidence 
reflects that the veteran's left calf muscle injury was no 
more than moderately severe.  

The service medical records show debridement of the wound and 
a skin graft from the left thigh to the left calf healed 
well.  The veteran had trouble ambulating and so was 
evacuated to the United States.  The lower extremities were 
normal on April 1972 separation examination.  The April 1999 
VA muscle examiner indicated that there was some tissue loss 
from the left upper posterior leg.  There was a 10-cm by 4-cm 
hyperpigmented skin graft of the wound of the upper posterior 
medial skin of the left leg and a 2-cm circular nontender, 
nonkeloid scar below the other scar.  There was no muscle 
herniation and the muscle group moved joint independently 
through useful range of motion but with limitation by pain or 
easy fatigability and weakness.  In addition, the range of 
motion of the left knee was from 0 degrees on extension to 
140 degrees on flexion with no instability of the right or 
left knee to manual medial and lateral counter pressure.  
There was also a negative drawer sign on the left knee.  
Range of motion of the left hip was to 30 degrees on 
extension, to 130 degrees on flexion, to 48 degrees on 
abduction, to 15 degrees on adduction, to 60 degrees on 
external rotation, and to 40 degrees on internal rotation.  
The range of motion of the left ankle was dorsiflexion to  25 
degrees, and plantar flexion to  45 degrees.  X-rays of the 
left ankle, knee, hip, and tibia and fibula were all 
negative.

Normal range of motion of the knee is from 0 degrees on 
extension to 140 degrees on flexion; normal range of motion 
of the ankle is to 20 degrees on dorsiflexion and to 45 
degrees on plantar flexion; normal range of motion of the 
hips is from 0 to 125 degrees on flexion and from 0 to 45 
degrees on abduction.  38 C.F.R. § 4.71a, Plate II (2006).

A VA February 2000 surgery report reflects that the old skin 
graft was removed and a new one performed at that time.  The 
pre and post surgical diagnoses were ulcerative left 
posterior calf split thickness graft.  The VA Hospital 
Summary (Form 10-1000) reflects that the veteran was 
hospitalized for six days and no abnormalities were noted in 
the recovery.

On the March 2004 VA examination, the diagnosis was healed 
shell wound left calf with no residuals and with negative 
radiological and physical findings of the left hip.  Range of 
motion of the left knee was 0 degrees extension to 140 
degrees flexion, and there was no instability of the knee to 
manual medial and lateral counter pressure, and drawer sign 
was negative.  Range of motion of the left hip was from 0 to 
115 degrees on flexion, to 30 degrees on extension, to 45 
degrees on abduction, and to 20 degrees on adduction, to 60 
degrees on external rotation, and to 40 degrees on internal 
rotation.  The veteran complained of pain, swelling, and 
tingling of the joints, a burning sensation in the left leg.  
He did not use crutches, a brace, or a cane, and walked and 
squatted normally.  There was a 9.5-cm by 11.5-cm. 
hyperpigmented irregular scar of the posterior proximal left 
leg.  There was also a 5-cm. by 1-cm. pinkish skin devoid of 
hyperpigmentation in the middle of the other scar.  Although 
Muscle Group XI "was penetrated," there was no tendon 
damage, sensitivity, or tenderness to the scar.  Muscle 
strength was good, there was no muscle herniation, and the 
muscle groups could move the joint to a normal range with 
sufficient comfort, endurance, and strength to accomplish the 
activities of daily living.  In a February 2006 addendum, the 
examiner wrote that he considered the veteran's Muscle Group 
XI injury to be moderate.  

Thus, the above evidence reflects that the veteran did not 
have any objective signs associated with severe disability of 
the muscles, such as ragged, depressed, and adherent scars, 
loss of deep fascia or muscle substance, severe impairment of 
function, X-ray evidence of minute multiple scattered foreign 
bodies, adhesion of the scar, diminished muscle excitability, 
or atrophy.  Nor did he have the consistent complaint of 
cardinal signs and symptoms reflecting a severe muscle 
disability as described in 38 C.F.R. § 4.56(d)(4) (2006).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The March 2004 VA examiner 
indicated that the veteran suffered flare-ups when he climbed 
stairs or stood for too long, and that additional limitation 
or functional impairment during the flare-up were a burning 
sensation in the left leg and pain in his foot.  In addition, 
the examiner stated that although there was muscle pain and 
activity limited by fatigue or inability to move a joint to a 
portion of its range of motion, that limitation did not 
interfere with the activities of daily living.  The VAOPT 
notes also contain numerous complaints of left leg pain.  
However, in light of the overall normal and close to normal 
examination findings as to range of motion and other factors 
the Board finds that the current 20 percent rating properly 
compensates the veteran for the extent of any functional loss 
due to pain.

In addition, the scars noted on examination do not provide a 
basis for a higher or separate evaluation under either the 
old or new criteria applicable to disabilities of the skin, 
which were amended effective August 30, 2002, after the 
veteran filed his claim in this case.  See 67 Fed. Reg. 
49,596 (2002), (codified at 38 C.F.R. § 4.118).  As there is 
no indication that the revised criteria are intended to have 
a retroactive effect, the Board will consider a separate or 
higher evaluation based on the scars under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and under the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997). See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The scars were not noted to 
be tender at the April 1999 VA examination and were 
specifically found not to be tender at the March 2004 VA 
examination, so a separate evaluation is not warranted under 
the former or revised DC 7804.  Nor were the scars deep or 
causing limited motion warranting a separate evaluation under 
revised DC 7801,  greater than 144 square inches (929 square 
cm.) warranting a separate rating under revised DC 7802, or 
unstable warranting a separate evaluation under revised DC 
7803.

Finally, the Board finds that there is no showing that the 
veteran's left calf shell fragment wound residuals reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (as 
discussed in the November 2000 rating decision and SOC and 
the January 2002 SSOC).  This disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating at each 
stage), to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher rating 
for residuals of a shell fragment wound to the left calf  
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. 
at 53-56.


ORDER

An initial rating in excess of 30 percent for PTSD, for the 
period prior to March 17, 2004, is denied.

A rating in excess of 20 percent for left calf shell fragment 
wound, currently evaluated as 20 percent disabling, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


